Citation Nr: 0006649	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  93-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $21,447, to 
include the issue of whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in September 1979, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1992 decision of the RO's Committee on 
Waivers and Compromises which denied the appellant's request 
for a waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $21,447.  In October 1995 
and March 1996, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded improved death pension benefits 
effective from September 1979 and was informed in an October 
1979 award letter that it was her duty to immediately inform 
VA of any income or net worth changes; she was reminded of 
this duty again in a July 1988 award letter.  

3.  In Improved Pension Eligibility Verification Reports 
submitted annually from 1986 to 1991, the appellant reported 
no income from any sources and a net worth in cash, bank 
accounts, etc. of $263 (in 1987), $113.64 (in 1989), $163.81 
(in 1990), and $217.43 (in 1991).

4.  In a January 1992 VA field examination, the appellant 
reported that she sold her home in June 1986 and received a 
lump sum payment of $85,000, from which she received 
approximately $60,000 after taxes and outstanding debts were 
paid.   

5.  In a March 1992 corpus of estate determination, the RO 
determined that the appellant's net worth exceeded $25,000 in 
1986 and that such net worth was a bar to the receipt of 
pension.  

6.  By letter in April 1992, the RO notified the appellant of 
the termination of her pension, effective January 1, 1987, on 
the basis of excessive net worth in 1986.  

7.  In a July 1992 decision, the RO's Committee on Waivers 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $21,447.  

8.  For the period of January 1, 1987 to December 1991, the 
appellant was paid $21,447 in improved death pension benefits 
when she was due $0, thus creating a $21,447 overpayment.

9.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report the entire amount of her net worth in a timely manner 
to VA.  

10.  Recovery of the overpayment of improved death pension 
benefits would not deprive the appellant of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the appellant.

11.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant is not in receipt of VA 
benefits.

12.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $21,447 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis that her net worth was not excessive 
when, in fact, her net worth was greater than what the RO had 
been led to believe.  The RO's Committee on Waivers and 
Compromises in July 1992 denied the appellant's request for 
waiver of recovery of the $21,447 debt, which was calculated 
after the RO discovered additional net worth information 
through a VA field examination.    

A review of the record shows that the appellant was awarded 
improved death pension benefits effective from September 
1979.  Attached to an October 1979 award letter was VA Form 
21-6895, informing her that she must immediately notify VA if 
there was any change in her income or net worth and that an 
overpayment which was subject to recovery could result if 
timely notification was not made.  

In Improved Pension Eligibility Verification Reports (EVRs) 
received in July 1986, July 1987, and July 1988, the 
appellant reported no monthly income from any sources.  In 
the July 1987 EVR, she reported a net worth of $263 in cash, 
bank accounts, etc.  

In a July 1988 letter, the RO informed the appellant that her 
pension award was amended based on her EVR.  The RO stated 
that her rate of pension was based on countable annual income 
of $0.  The RO indicated that her rate of pension must be 
reduced whenever she received income from another source, 
that she must notify VA immediately if she received income 
other than that shown above, and that failure to inform the 
VA promptly would result in creation of an overpayment.  
Attached to the pension letter was VA Form 21-8767, reminding 
the appellant that she must notify the VA immediately if 
there was any change in her income or net worth.   

In EVRs received in July 1989, July 1990, and August 1991, 
the appellant reported a net worth of $113.64, $163.81, and 
$217.43, respectively, in cash, bank accounts, etc., and no 
monthly income from any sources.  

In an October 1991 letter, the RO informed the appellant that 
it was reviewing the income she had reported in order to re-
verify her entitlement to VA benefits.  The RO indicated that 
her recent EVRs did not indicate significant net worth or 
interest income from September 1979 to the present.  The RO 
then referred to a recent statement of the appellant wherein 
she reportedly certified substantial assets and interest 
income in 1989, and requested that she clarify the source and 
amounts of her net worth and interest income in order to 
determine when the increases occurred.  In particular, the RO 
requested the appellant to explain in detail how and when her 
net worth increased.  

In a November 1991 letter, the RO informed the appellant that 
her pension award was amended based on a cost-of-living 
adjustment.  The appellant indicated on this letter, which 
she submitted to the RO in January 1992, that she began 
receiving Social Security benefits in January 1992.  

In January 1992, a VA field examination was requested to 
determine when the appellant's income or net worth increased 
to such a point that benefits should have been reduced or 
terminated.  A field examination was conducted at the 
appellant's residence in late January 1992, and a report 
dated in February 1992 was prepared.  The report indicates 
that in an interview with the appellant she stated that she 
had difficulty in understanding government forms so she did 
not bother to read them and threw them away; that there had 
been no major change in her income until June 1986 when she 
sold her home and received a lump sum payment of $85,000, 
from which she received approximately $60,000 after taxes and 
outstanding debts were paid; that she gave her son the 
$60,000 to invest in stock and mutual investments; that her 
money was invested in Marion Labs which had made a profit; 
that her son made all the financial transfers and controlled 
all records, sending her funds as needed; that in 1989 her 
money was invested from Marion Labs to National Westminster 
Bank in New Jersey, where the amount was over $25,000 until 
1990 or 1991 when she lost her funds due to a poor economy.  
The appellant stated in the report that the funds were used 
for her support and that she tended to give money and buy 
gifts for her family; that she believed she did not have to 
report the sale of her home because she was over the age of 
55; and that she had a zero balance in any savings account 
and a checking account balance of approximately $1,000.  

In a March 1992 corpus of estate determination, the RO 
determined that the appellant's net worth exceeded $25,000 in 
1986 and that such net worth was a bar to the receipt of 
pension.  The RO noted that the appellant's assets totaled 
$60,000 and her monthly income was $600.  The RO noted that 
based on the appellant's 62 years of age she had a life 
expectancy of 18.5 years.  

In an April 1992 letter, the RO informed the appellant that 
her pension award was terminated, effective January 1, 1987, 
on the basis that her net worth was determined to be 
excessive for pension in 1986.  The RO stated that her net 
worth should be used to maintain her standard of living.  The 
RO notified her that the adjustment resulted in an 
overpayment of benefits which have been paid to her and that 
she would be notified shortly of the exact amount of the 
overpayment.  

In a May 1992 statement, the appellant requested a waiver of 
recovery of the overpayment of benefits, indicating that her 
bank account in the 1980s was handled by her son who took 
care of all her financial affairs.  She asserted that she did 
sell her home in 1986 and was advised that the money from the 
sale would not be countable for VA purposes.  She stated that 
she was not aware that any interest earned had to be 
reported.  She stated that her only income was from Social 
Security and that she had very little remaining after her 
expenses were paid.  A financial status report was received 
in June 1992, showing a monthly balance of $34 after 
consideration of income and expenses.  

In a July 1992, the RO's Committee on Waivers denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $21,447.  
In a September 1992 statement, the appellant indicated her 
disagreement with the decision.  She stated she was paid one 
lump sum in cash for her property and was under the 
impression that it was not countable income.  

In a September 1992 letter, the RO requested the appellant to 
indicate who advised her that her money from the sale of her 
property would not be countable.  In a response later that 
month, the appellant indicated that she called the toll free 
line at the RO and informed a "lady" that she was in the 
process of selling her home.  She stated that she asked 
whether she had to report this information, to which the lady 
replied "no" and then hung up without asking her any 
questions.

In a December 1992 statement, the appellant indicated she did 
not wish to continue her appeal due to financial hardship.  
She stated she had to care for an ill daughter, that she 
could not afford to repay more than $15 a month, and that 
most of her money was spent on her own health maintenance.  

In her March 1993 substantive appeal, the appellant indicated 
that she was continuing her appeal and that what little money 
she had went to doctors and hospitals.  She submitted a 
financial status report which showed that her monthly income 
exceeded her monthly expenses by $11.41.  

In October 1995, the Board remanded the case to the RO for 
evidentiary development, to include obtaining clarification 
from the appellant of her income and net worth for 1990 and 
1991 and thereafter determining whether her income/net worth 
was a bar to receipt of pension for 1990-1991.

In a November 1995 letter, the RO requested the appellant to 
account for all assets and provide copies of tax returns, for 
1990 and 1991.  She did not respond.  

In March 1996, the Board remanded the case to the RO for 
further evidentiary development, to include another attempt 
at obtaining clarification from the appellant of her income 
and net worth for 1990 and 1991, determining whether her 
income/net worth was a bar to receipt of pension for 1990-
1991, and obtaining an updated financial status report.

In a May 1996 letter, the RO requested the appellant to 
restate her income and net worth for 1990 and 1991 by 
accounting for all assets, to include money invested in 
Marion Labs and National Westminster Bank in New Jersey, and 
by supplying copies of account statements and federal income 
tax returns.  Lastly, the RO requested an updated financial 
status report.  She did not respond.  

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  The surviving spouse of a veteran is entitled to 
receive VA improved death pension if the veteran had 
qualifying service or at the time of death was receiving or 
entitled to receive compensation for a service-connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Basic entitlement exists if, among other things, the spouse's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3(a)(3) (1999).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The appellant's improved death pension was 
terminated on January 1, 1987 not on the basis of income 
exceeding the maximum annual limit but on the basis that her 
net worth was excessive for the receipt of pension.  

Under the applicable criteria, pension shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse, are such that under all the circumstances, including 
consideration of the annual income of the surviving spouse, 
it is reasonable that some part of the corpus of such estates 
be consumed for the surviving spouse's maintenance.  38 
U.S.C.A. § 1543; 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the claimant, except the claimant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the claimant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).  
In determining whether some part of the claimant's estate 
shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following:  Whether the property 
can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents; potential 
rate of depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).

38 C.F.R. § 3.660(a)(2) provides that where reduction or 
discontinuance of a running award of any benefit is required 
because of an increase in net worth or corpus of estate, . . 
. the award shall be reduced or discontinued effective the 
last day of the calendar year in which the increase occurred. 

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow a 
surviving spouse of a veteran to collect a pension while 
simultaneously enjoying the benefit of a sizable estate.  
There are no precise guidelines which establish what size 
estate would preclude the payment of pension.  A review of 
the record shows that the appellant was paid improved death 
pension benefits for the period of January 1, 1987 to 
December 1991 on the basis of her annual reports that her net 
worth did not exceed $300.  In 1986, however, her net worth 
amounted to about $60,000, from the proceeds of the sale of 
her home that year.  She reported to a VA field examiner that 
her money was subsequently invested and made a profit, and 
that the amount of her funds exceeded $25,000 until 1990 or 
1991.  The RO has repeatedly attempted to verify her 
approximate net worth for 1990 and 1991, but the appellant 
has not responded with any information.  Under the 
circumstances, it would not be unreasonable to assume that 
her net worth for 1990 and 1991 was also excessive and that 
the RO's action in attempting to verify net worth for those 
years was therefore warranted.  The appellant, however, has 
not furnished the necessary information to show that her net 
worth was not excessive during 1990 or 1991.  In 
consideration of her net worth from 1987 to 1989 and her 
failure to provide requested information to confirm net worth 
for 1990 and 1991, the RO properly terminated her pension 
effective January 1, 1987, which is in accord with the 
provisions of 38 C.F.R. § 3.660.  The record shows that the 
appellant was paid $21,447 in pension benefits for the period 
of January 1, 1987 to December 1991, when she was entitled to 
$0, thereby creating an overpayment of $21,447.  The Board 
concludes that the overpayment of pension benefits was 
properly created.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO's Committee on 
Waivers concluded in its July 1992 decision that the facts in 
this case do not show the presence of any of the preceding 
factors and the Board will not disturb that finding.  As a 
result, the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of improved pension benefits is warranted on the 
basis of equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

After reviewing the record, the Board finds that the 
appellant is at fault for the creation of the overpayment 
because she failed to accurately report her net worth for the 
period in issue.  The record shows that in October 1979 the 
appellant was awarded improved death pension benefits 
effective from September 1979.  She was informed by the RO at 
that time that she must immediately report any changes in her 
net worth.  She was reminded again in an award letter in July 
1988 to promptly report net worth changes.  Despite the 
reminders of her duty to report, the appellant failed to 
inform the RO of the total amount of her net worth in annual 
EVRs from 1986 to 1991.  It was not until the RO conducted a 
field examination in January 1992 that it learned of the 
appellant's substantial assets from the sale of her home in 
1986.  The appellant claimed that she had called the RO and 
was advised that she did not need to report the proceeds from 
the sale of her home.  However, she was specifically 
requested on her EVRs to report the total amount of her net 
worth in cash, bank accounts, etc., and she never reported 
more than $300 in any given year following 1986.  The 
appellant also told the VA field examiner that she had 
difficulty in understanding government forms so she threw 
them away.  However, there is no indication in the record 
that the appellant was not competent for VA purposes and in 
need of assistance in understanding the VA forms regarding 
her rights to receive pension benefits.  In short, the 
appellant should have known of her duty to accurately report 
net worth, but she failed to report substantial net worth on 
her EVRs which led to the creation of the overpayment.  

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the net worth changes, VA took prompt action to terminate the 
appellant's pension benefits.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset her 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The most recent information concerning the appellant's 
assets, income, and expenses was submitted in a financial 
status report in March 1993.  She reported a monthly net 
income of $740 from Social Security.  She related total 
monthly expenses of $728.59, including $250 for food, $17.21 
telephone, $260.38 for insurance, and $201 for payments on 
installment contracts and other debts.  She listed assets of 
$21 cash in the bank, $4 cash on hand, $50 in furniture and 
household goods, and a 1986 automobile.  Her monthly net 
income exceeded her monthly expenses by $11.41.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the appellant unable to provide for 
life's basic necessities.  The financial status report shows 
a $11.41 a month surplus.  In arriving at this amount, the 
appellant took into account $201 per month that she was 
paying on installment contracts or debts to FCC National 
Bank, Jordan Marsh, Discover, and Maine Medical Center.  When 
the amount due monthly to her creditors are not considered, 
the appellant's monthly net income exceeds her monthly 
expenses by $212.41.  As the overpayment of pension benefits 
is a valid debt to the Government, there is no reason that 
the appellant should not accord the Government the same 
consideration that she accords her private creditors.  
Additionally, the appellant noted in the report that she 
could probably reduce some of her payments on her other 
monthly debts to be able to repay $50 a month.  In view of 
the $212.41 surplus per month, it has not been shown that 
financial hardship would result upon recovery of the 
overpayment.  

Since the submission of the March 1993 financial status 
report, the appellant has been provided opportunities to 
submit updated reports, but she has not responded.  Without 
an updated financial status report, the appellant's current 
circumstances are not known.  Therefore, absent a finding 
that the ability to provide for life's basic necessities 
would be endangered, it may not be held that financial 
hardship would result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the appellant is not currently in receipt of any 
VA benefits.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect net 
worth information provided by the appellant, which she in 
turn failed to rectify, and she, in turn, benefited.  To 
allow her to profit by retaining money erroneously paid as a 
result of her own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The appellant is solely 
at fault in the creation of the debt because she failed to 
report the total amount of her net worth to the RO in a 
timely manner, as requested.  To allow her to retain $21,447 
when she has not shown her entitlement to such benefits would 
constitute unjust enrichment for her.  Recovery of the debt 
would not result in financial hardship for her.  Also, she 
has not shown entitlement to pension benefits, so recovery of 
the overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, she has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the appellant is not for application in this case.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $21,447 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

